Citation Nr: 9917405	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  84-02 263	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and three of her daughters



ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the unremarried widow of a deceased World 
War II veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Reno Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
an appellate decision entered on February 8, 1989, the Board 
denied the appellant's claim seeking DIC benefits pursuant to 
38 U.S.C. § 351 (currently 38 U.S.C. § 1151, renumbered in 
1991).  By order dated October 22, 1991, the Board granted 
reconsideration of its prior February 1989 decision.  In 
September 1992, the claim was returned to the RO after a VA-
wide stay on all claims under 38 U.S.C.A. § 1151 (West 1991) 
was declared until the matters raised by Gardner v. 
Derwinski, 1 Vet. App. 584 (1991) could be resolved.  In 
1994, the U.S. Supreme Court issued Brown v. Gardner, 
513 U.S. 115 (1994), and the VA-wide stay on adjudicating 
claims under 38 U.S.C.A. § 1151 was lifted shortly 
thereafter.  

By rating action dated in May 1995, the RO denied the 
appellant's claim seeking DIC benefits under both 38 U.S.C.A. 
§ 1151 and also under 38 U.S.C.A. § 1310, and the present 
appeal ensued.  



FINDINGS OF FACT

1.  According to the Certificate of Death, the veteran died 
on October [redacted], 1982, at the age of 63 due to probable 
cardiac arrhythmia, due to multiple small cardiac infarcts and 
areas of ischemia, caused by arteriosclerotic cardiovascular 
disease.  The residuals of a left parietal cerebrovascular 
accident were listed as a contributory cause of death.  

2.  By rating action in May 1995, entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 was granted for the 
residuals of a cerebrovascular accident, effective from April 
1982.  


CONCLUSION OF LAW

A disability for which compensation benefits under 
38 U.S.C.A. § 1151 has been granted contributed to the 
veteran's death, thereby establishing entitlement to DIC 
benefits.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 1991).  Pursuant 
to 38 U.S.C.A. § 1151 (West 1991), where any veteran suffers 
an injury which results in additional disability as a result 
of VA medical or surgical treatment, compensation shall be 
awarded in the same manner as if such disability were 
service-connected.  When a veteran dies after December 31, 
1956, from a service-connected or compensable disability, DIC 
benefits are payable to that veteran's survivors.  
38 U.S.C.A. § 1310 (West 1991).  To establish service 
connection for the cause of a veteran's death, the evidence 
must establish that a service-connected disease or injury 
either caused or contributed substantially or materially to 
cause death.  38 C.F.R. § 3.312 (1998).  

The veteran died in October 1982 at the age of 63 at the VA 
Medical Center in Reno, Nevada.  The official Certificate of 
Death indicates that his death was due to probable cardiac 
arrhythmia, due to multiple small cardiac infarcts and areas 
of ischemia, caused by arteriosclerotic cardiovascular 
disease.  The residuals of a left parietal cerebrovascular 
accident were listed as a contributory cause of death.  An 
autopsy was performed and did not produce findings 
inconsistent with the Certificate of Death.  

By rating action dated in May 1995, the RO determined that 
the veteran acquired additional disability in the form of the 
residuals of a cerebrovascular accident as a result of VA 
surgical treatment in April 1982, and accrued compensation 
benefits at the 100 percent rate were awarded from April  
through October 1982 for this disability as if it were 
service-connected, pursuant to 38 U.S.C.A. § 1151.  

In a second rating action in May 1995, after noting that the 
death certificate listed the veteran's prior stroke as a 
contributory cause of death, the RO nevertheless determined 
that "the conditions newly granted in a separate action did 
not directly cause or substantially contribute to the 
veterans [sic] death."  The RO cited to no competent medical 
evidence in support of this medical determination (cf. 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)) or in rebuttal 
of the death certificate, and it has provided no reasons and 
bases for this determination (cf. Gilbert v. Derwinski, 
1 Vet. App. 49 at 56-7 (1990)).  Accordingly, the Board is 
unable to sustain the RO's determination on this point.  

The veteran's death certificate is unambiguous in stating 
that the veteran's prior (and now service-connected) stroke 
was a contributory cause of his death.  The evidence of 
record reflects no competent medical evidence which clearly 
rebuts this assertion.  Accordingly, the Board concludes that 
a preponderance of the evidence is favorable to the 
appellant's claim seeking DIC benefits pursuant to 
38 U.S.C.A. § 1310, and the appeal will be granted on this 
basis.  

Having determined that the appellant is entitled to DIC 
benefits under 38 U.S.C.A. § 1310, the Board also finds that 
the appellant's subsidiary claim for DIC benefits pursuant to 
38 U.S.C.A. § 1151 has been rendered moot.  


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1310 
and 38 C.F.R. § 3.312 is established.  To this extent, the 
appeal is granted.  



			
       RONALD R. BOSCH	                              BARRY F. BOHAN
Member, Board of Veterans' Appeals	          Member, Board of Veterans' 
                                              Appeals


		
	RICHARD B. FRANK
Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)




			
	GARY L. GICK	                       JOHN E. ORMOND, JR.
Member, Board of Veterans' Appeals          Member, Board of Veterans' 
                                            Appeals



		
	    ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

